Title: From Thomas Jefferson to Jean Baptiste Ternant, 16 October 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia Oct. 16. 1792.

I am to acknolege the receipt of your letter of the 9th. inst. proposing a stipulation for the abolition of the practice of privateering in times of war. The benevolence of this proposition is worthy of the nation from which it comes, and our sentiments on it have been declared in the treaty to which you are pleased to refer, as well as in some others which have been proposed. There are in those treaties some other principles which would probably meet the approbation of your government, as flowing from the same desire to lessen the occasions and the calamities of war. On all of these as well as on those amendments to our treaty of commerce which might better it’s conditions with both nations, and which the National assembly of France has likewise brought into view on a former occasion, we are ready to enter into negotiation with you, only proposing to take the whole into consideration at once. And while contemplating provisions which look to the event of war, we are happy in feeling a conviction that it is yet at a great distance from us, and in believing that the sentiments of sincere friendship which we bear to the nation of France are reciprocated on their part. Of these our dispositions be so good as to assure them on this and all other occasions, and to accept yourself those sentiments of esteem and respect with which I have the honor to be Sir your most obedt. & most humble servt.

Th: Jefferson

